Citation Nr: 0305799	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-09 915	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had regular Philippine Army service from October 
15, 1941 to July 1,  1942.  The veteran was a prisoner of war 
of the Japanese government from April 9, 1942 to July 1, 
1942.  He had no casualty status from July 2, 1942 until 
January 9, 1946.  The veteran also had regular Philippine 
Army service from January 10, 1946 to June 30, 1946.  

The veteran died on November [redacted], 1998.  By an October 1999 RO 
rating action, the RO determined that the veteran's child, on 
whose behalf this appeal has been filed, had become 
permanently incapable of self-support prior to age 18.  The 
appellant is the custodian and stepsister to the veteran's 
helpless child.  The appellant claims entitlement to service 
connection for the veteran's cause of death on behalf of the 
veteran's helpless child.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO rating decision 
that denied entitlement to service connection for the 
veteran's cause of death and entitlement to accrued benefits.  
Both issues were addressed in a May 2002 statement of the 
case; however, the appellant, in her June 2002 substantive 
appeal, indicated that she wished to perfect her appeal as to 
the issue of entitlement to service connection for the cause 
of the veteran's death.  The appellant did not indicate that 
she wished to perfect an appeal as to the accrued benefits 
issue.  As such, the issue of entitlement to accrued benefits 
is not before the Board.  See 38 C.F.R. § 20.200 (2002) (an 
appeal consists of a timely filed notice of disagreement in 
writing, and after a statement of the case has been 
furnished, a timely filed substantive appeal).




FINDINGS OF FACT

1.  The veteran died on November [redacted], 1998; the veteran's 
immediate cause of death was multi-organ failure secondary to 
sepsis secondary to community acquired pneumonia IV.  Other 
significant conditions contributing to his death included an 
old cerebrovascular accident, probably secondary to 
thrombosis and left middle cerebral aneurysm, hypertensive 
arteriosclerotic cardiovascular disease, left atrial 
enlargement, and left ventricular hypertrophy.  

2.  At the time of the veteran's death, service connection 
was in effect for shell fragment wound residuals of the right 
ankle.  

3.  Multi-organ failure, sepsis, community acquired pneumonia 
IV, a cerebrovascular accident, thrombosis, a left middle 
cerebral aneurysm, hypertensive arteriosclerotic 
cardiovascular disease, left atrial enlargement, left 
ventricular hypertrophy, and pulmonary tuberculosis are not 
attributable to the veteran's period of qualifying military 
service.  Malaria, dysentery, and avitaminosis did not 
contribute to his death.  

4.  The veteran did not have localized edema while a prisoner 
of war.  

5.  The veteran's service-connected right ankle shell 
fragment wound residuals did not contribute to his demise.  




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is pursuing the present appeal on behalf of the 
veteran's daughter, her stepsister, who was found by the RO 
to be permanently incapable of self-support prior to age 18.  
Therefore, the veteran's daughter is considered to be the 
veteran's helpless child for VA purposes.  See 38 U.S.C.A. § 
101(4) (West 2002) ; 38 C.F.R. § 3.57(a) (2002) (for purposes 
of entitlement to VA benefits, the term "child" includes a 
person who is unmarried and who, before attaining the age of 
18 years, became permanently incapable of self-support; see 
also 38 C.F.R. § 3.315(a) (2002) (a child of a veteran may be 
considered a "child" after age 18 for purposes of VA benefits 
if found to have become, prior to age 18, permanently 
incapable of self- support).  

The appellant contends that the veteran's death was related 
to his service-connected right ankle disability.  (As 
indicated above, at the time of his death, on November [redacted], 
1998, service connection was in effect for residuals of a 
shell fragment wound of the right ankle.)  The appellant also 
contends that the veteran's pulmonary tuberculosis was 
incurred in service, and ultimately contributed to his death.

As a threshold matter, a claimant typically qualifies for VA 
benefits by virtue of having performed qualifying military 
service and thereby attaining the status of "veteran."  See 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The term 
"veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable. 38 C.F.R. § 3.1(d) 
(2002).  Service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including 
organized guerilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, or evidence from the United 
States service department showing that the appellant had 
service in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945, will qualify 
an individual for certain VA benefits. 38 U.S.C.A. § 107 
(West 2002).  The veteran had qualifying service in the 
regular Philippine Army; he was also a prisoner of war from 
April 9, 1942 to July 1, 1942.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, certain 
chronic diseases, such as cardiovascular renal disease, 
including hypertension, and brain hemorrhage or thrombosis, 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty, or at some time after 
service if certain requirements are met as specified in the 
statutes and regulations.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

With regards to pulmonary tuberculosis, where a veteran 
served continuously for ninety days or more during a period 
of war, and pulmonary tuberculosis became manifest to a 
degree of 10 percent or more within three years of the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112(a)(3), 1113 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2002). 

Regulations addressing service connection for pulmonary 
tuberculosis provide that X-ray evidence alone may be 
adequate for a grant of direct service connection for 
pulmonary tuberculosis.  When under consideration, all 
available service department films and subsequent films will 
be secured and read by specialists at designated stations who 
should have a current examination report and X-ray.  
Resulting interpretations of service films will be accorded 
the same consideration for service connection purposes as if 
clinically established; however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods.  38 C.F.R. § 3.370(a) (2002).

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by 38 C.F.R. § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a)(1) (2002).

A diagnosis of active pulmonary tuberculosis by the medical 
authorities of VA as the result of examination, observation, 
or treatment will be accepted for rating purposes.  Reference 
to the Clinic Director or Chief, Outpatient Service, will be 
in order in questionable cases and, if necessary, to the 
Chief Medical Director in Central Office.  38 C.F.R. § 
3.374(b) (2002).  Diagnosis of active pulmonary tuberculosis 
by private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374(c) (2002).

Additionally, some tropical diseases, including malaria and 
amebiasis, are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service or at a time when standard 
accepted treatises indicate that the incubation period 
commenced during service.  38 U.S.C.A. § 1112(a)(2) (West 
2002); 38 C.F.R. §§ 3.307(a)(4), 3.309(b) (2002).

If a veteran is a former prisoner of war, VA laws and 
regulations also provide that service incurrence or 
aggravation of certain diseases are presumed in instances 
where the veteran (1) was interned for not less than 30 days 
and (2) develops avitaminosis, beriberi (including beriberi 
heart disease), chronic dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any other nutritional deficiency, 
psychosis, any of the anxiety states, dysthymic disorder (or 
depressive neurosis), organic residuals of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic 
ulcer disease, or peripheral neuropathy (except where 
directly related to infectious causes) manifest to a degree 
of 10 percent or more at any time after his discharge from 
service.  38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. §§ 
3.307(a)(5), 3.309(c) (2002).  (The term "beriberi heart 
disease" includes ischemic heart disease in a former prisoner 
of war who experienced localized edema during captivity.  38 
C.F.R. § 3.309(c) (2002).)

A child of a qualifying veteran who died of a service-
connected disability is entitled to receive Dependency and 
Indemnity Compensation (DIC) benefits.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2002).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was either the principal or 
contributory cause of death.  Id.  To constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2002).  To be a contributory cause of death, the 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  
38 C.F.R. § 3.312(c) (2002).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Per 38 C.F.R. § 3.312(c)(3), service-connected disabilities 
affecting vital organs must receive careful consideration as 
a contributory cause of death; this requires a determination 
as to whether there were debilitating effects and a general 
impairment of health caused by the service-connected 
disability which rendered the veteran less capable of 
resisting the effects of an unrelated disability.  38 C.F.R. 
§ 3.312 (c)(3) (2002).  Under 38 C.F.R. § 3.312(c)(4), in 
cases where the primary cause of death is by its very nature 
so overwhelming that eventual death is anticipated 
irrespective of coexisting disabilities, there must be a 
determination as to whether there is a reasonable basis that 
a service-connected disability had a material effect in 
causing death.  38 C.F.R. § 3.312(c)(4) (2002).  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  Id.

In the appellant's case, the pertinent evidence of record 
includes an August 1942 private examination which indicates 
that the veteran complained of dysentery.  He had slight 
beriberi.  The examiner noted that both diseases had not 
recurred.  The veteran also complained of chest pains.  Upon 
examination, the veteran's heart and lungs were normal.  He 
was diagnosed with malaria.  

Also of record is a June 1946 service examination.  Upon 
examination, the veteran's cardiovascular system and lungs 
were normal.  The only significant disease, disability, or 
injury that was noted was a 1942 shell fragment wound to the 
right foot.

A February 1950 private fluoroscopic examination showed 
fibrocalcific spots on the hila of the right hemithorax and 
the left hemithorax.  In a January 1952 private examination 
report, the veteran's private physician indicated that the 
veteran's head, chest, heart, and lungs were apparently 
normal.  

A March 1952 VA x-ray of the chest indicated that the chest 
was within normal limits.  April 1971 VA x-rays revealed 
minimal pulmonary tuberculosis.  

A Philippine Civil Service Medical Certificate indicates that 
from November to December 1972, the veteran was treated for 
essential vascular hypertension and rheumatism of the right 
lower extremity.  He had complained of chest pain.

In a July 1973 statement, the veteran indicated that he had 
incurred pulmonary tuberculosis during service in 1942.  

Private medical records dated in June 1974 indicate that the 
veteran was diagnosed with pulmonary tuberculosis, 
hypertension, nephritis, residuals of a right foot shrapnel 
wound, and a deformity of the right lower extremity.

Private medical records dated from August to September 1998 
indicate that the veteran was diagnosed with a density on the 
right lung, pulmonary tuberculosis class IV, and hypertensive 
arteriosclerotic cardiovascular disease.  A September 1998 CT 
scan of the chest showed a chronic inflammatory lung disease 
process.  October 1998 x-rays revealed pulmonary tuberculosis 
and pneumonia.  

Private medical records indicate that in October 1998, the 
veteran was admitted to the hospital for community acquired 
pneumonia, pulmonary tuberculosis, hypertensive 
arteriosclerotic cardiovascular disease, left atrial 
enlargement, left ventricular hypertrophy, cerebrovascular 
accident, and probable thrombosis.  

Private medical records dated in October and November 1998 
indicate that in the 1980's, the veteran had been diagnosed 
with pulmonary tuberculosis, had completed therapy, and had 
been diagnosed as hypertensive due to medications.  It was 
noted that the veteran had had altered cardiac output related 
to a decreased peripheral vascular resistance, and that the 
veteran's medical history included a thrombotic infarction, a 
cerebrovascular accident, and pneumonia.  The veteran was 
diagnosed with hypertensive arteriosclerotic cardiovascular 
disease, left ventricular hypertrophy, left atrial 
enlargement, pulmonary tuberculosis, coronary artery disease, 
category IV pneumonia, a cerebrovascular accident, inferior 
wall ischemia, congestive heart failure, sepsis secondary to 
pneumonia, an incomplete right bundle branch block, an acute 
respiratory failure secondary to coronary artery disease, a 
thrombotic infarction, chronic atrial fibrillation, 
neurological changes probably secondary to toxic 
encephalopathy secondary to pneumonia, a left anterior 
hemiblock, a negative inspiratory force, hypotension, upper 
and lower gastrointestinal bleeding, cyanosis, and a left 
middle cerebral aneurysm.  

A November 1998 private hospital summary indicated that the 
veteran had died on November [redacted], 1998.  His final diagnoses 
included multi-organ failure, sepsis, coronary artery disease 
IV, and hypertensive arteriosclerotic cardiovascular disease 
with cerebrovascular accident.  The veteran was also 
diagnosed with pneumonia, pulmonary tuberculosis, and 
thrombosis.  

The veteran's death certificate indicates that the veteran's 
immediate cause of death was multi-organ failure secondary to 
sepsis secondary to community acquired pneumonia IV.  Other 
significant conditions contributing to death included an old 
cerebrovascular accident, probably secondary to thrombosis 
and a left middle cerebral aneurysm, hypertensive 
arteriosclerotic cardiovascular disease, left atrial 
enlargement, and left ventricular hypertrophy.  

In a May 1999 statement, the veteran's private physician, 
A.J.C., A.A., M.D., indicated that he had treated the veteran 
for a shrapnel wound of the left leg, which had resulted in 
muscular atrophy and a difficulty with ambulation.  The 
examiner had also treated the veteran for pulmonary 
tuberculosis, far advanced with hemophthisis, cerebral 
malaria, beriberi, amebiasis, hypertension, and heart 
disease.  Dr. C. wrote that the veteran was totally 
incapacitated and had developed difficulty breathing, and 
eventually had had cardiovascular attacks.  

In a July 2000 notice of disagreement, the appellant, who 
indicated that she was a physician, reported that after the 
veteran had incurred the gunshot wound in his right ankle, 
his right leg had atrophied, which had caused him to limp.  
She indicated that the veteran was debilitated and could not 
stand or walk for a long period of time.  She reported that 
the veteran's severe leg pain caused him to stay in bed, 
which had lead to unavoidable pneumonia.  She also indicated 
that the veteran had told her that he had suffered from 
pulmonary tuberculosis, malaria, and dysentery during his 
period of service.  

In a statement received by the RO in July 2000, Dr. C. 
reported the veteran's gunshot wound residuals had damaged 
some neuromuscular structures within the leg, which had 
resulted in atrophy and a reduction in size of the leg.  Dr. 
C. indicated that the veteran had limped and had stayed in 
bed most of the time, which had caused weakness and 
pneumonia.  Dr. C. indicated that the veteran's war wound and 
resulting weakness continued until other causes intervened 
and led to the veteran's death.  Dr. C. wrote that he 
believed that "this [was] service connected."  

Also of record is a May 2001 statement from the veteran's 
private physician, Dr. R.E.  Dr. E. indicated that the 
veteran had suffered from pulmonary tuberculosis and 
pneumonia during World War II.  She indicated that his lungs 
had been weak since then, which had caused recurrences of 
pulmonary tuberculosis and pneumonia.  She also indicated 
that the veteran's right leg gunshot wound had limited the 
veteran's movement which lead to his debilitation.  

Of record is a February 2002 VA medical opinion.  The 
examiner indicated that she had reviewed the veteran's claims 
folder.  She noted that the veteran was diagnosed with 
pulmonary tuberculosis in 1980.  The examiner reported that 
in 1997, the veteran had had a cerebrovascular accident 
involving the left middle cerebral artery.  The examiner 
noted that the veteran had also had hypertensive 
arteriosclerotic cardiovascular disease, and left atrial 
enlargement.  Based on the above medical conditions, the 
examiner opined that it was not likely that the veteran's 
service-connected condition right ankle disability was so 
debilitating so as to impair the veteran's health to the 
extent that it would have rendered him materially less 
capable of resisting the effects of the other diseases 
primarily causing his death.  The examiner noted that in 
spite of the veteran's right ankle injury, he was able to 
ambulate with a limp.  The examiner opined that the residuals 
of the cerebrovascular accident and the effects of pulmonary 
tuberculosis and advancing age caused him to be 
immunocompromised, causing pneumonia, subsequent sepsis, and 
death.

In a June 2002 VA Form 9, the appellant indicated that the 
veteran had contracted pulmonary tuberculosis during the time 
that he was a prisoner of war.  She indicated that due to 
malnutrition and avitaminosis, the veteran's resistance to 
disease had decreased.  She indicated that the veteran had 
had a cough, fever, beriberi, malaria, and dysentery during 
service.  She reported that the veteran's lack of food, 
severe malnutrition, avitaminosis, and an unclean environment 
could have led to the development of tuberculosis.  She 
pointed out that the veteran had had chronic tuberculosis as 
evidenced by his medical records.  The appellant reported 
that although the cause of the veteran's death as listed on 
the death certificate was pneumonia, it was actually 
tuberculosis pneumonia.  She indicated that due to lack of 
facilities, the personnel at the hospital where the veteran 
had died just assumed that the veteran had contracted 
community pneumonia, when in fact he had chronic pulmonary 
tuberculosis, which had lead to heart disease.  She indicated 
that the other contributory factor in the veteran's death was 
the shrapnel wound of his right ankle, which had debilitated 
him.  The appellant wrote that the veteran's right ankle 
caused him to limp and lead to chronic osteoarthritis.  The 
appellant indicated that the veteran had stayed in bed due to 
pain, resulting in a decreased resistance to disease.  

The Board finds that the weight of the evidence is against 
the claim of entitlement to service connection for the cause 
of the veteran's death.  

As reported earlier, the veteran's death certificate 
indicates that the veteran's immediate cause of death was 
multi-organ failure secondary to sepsis secondary to 
community acquired pneumonia IV.  Other significant 
conditions contributing to death included an old 
cerebrovascular accident, probably secondary to thrombosis 
and a left middle cerebral aneurysm, hypertensive 
arteriosclerotic cardiovascular disease, left atrial 
enlargement, and left ventricular hypertrophy.  However, the 
Board notes that the veteran was not diagnosed with any such 
problem until many years after his separation from service.  
In this regard, the evidence of record does not show in-
service findings illustrative of a diagnosis of sepsis, a 
cerebrovascular accident, thrombosis, an aneurysm, 
hypertension, or cardiovascular disease.  Additionally, the 
evidence fails to show that the veteran's cerebrovascular 
accident, thrombosis, aneurysm, hypertension, or 
cardiovascular disease was manifested to a compensable degree 
within the applicable presumptive periods after service, or 
was related to any events of service, or to his service-
connected disability.  38 C.F.R. §§  3.304, 3.307, 3.309, 
3.310 (2002).  (This analysis includes consideration of 
ischemic heart disease as discussed below.)

Although Dr. E. indicated that the veteran had contracted 
pneumonia during his period of active duty, this assessment 
appears to be based on the veteran's own reported history as 
Dr. E. did not give her rationale for such an assessment and 
because the contemporaneously prepared medical evidence does 
not show in-service evidence illustrative of a diagnosis of 
pneumonia.  The Board notes that The United States Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value. See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  The medical evidence of record does not 
suggest that the veteran's pneumonia was otherwise related to 
service.  As such, the veteran's pneumonia was not related to 
service.  38 C.F.R. §  3.304.  

Furthermore, sepsis, cerebrovascular accidents, thromboses, 
aneurysms, and pneumonia are not included under tropical 
diseases subject to presumptive service connection, and 
although the veteran was a former prisoner of war, these 
diseases are not listed as diseases specific as to former 
prisoners of war.  38 C.F.R. §§ 3.309(b), (c).  As such, 
although sepsis, a cerebrovascular accident, thrombosis, an 
aneurysm, and pneumonia were listed as contributing factors 
of death, the evidence of record does not suggest that such 
diseases are related to the veteran's period of active duty.  
Consequently, service connection for the veteran's cause of 
death on these bases is not warranted.  

With regards to the veteran's tuberculosis, the appellant 
claims that the veteran contracted tuberculosis during 
service, and that although this condition was not listed on 
his death certificate, it was actually related to his death.  
The Board notes that the veteran was not diagnosed with 
pulmonary tuberculosis until many years after his separation 
from service.  The probative evidence does not show an in-
service x-ray evidence illustrative of pulmonary tuberculosis 
or that the veteran's pulmonary tuberculosis was manifested 
to a compensable degree within three years post-service, or 
is related to any events of service.  The veteran was 
examined both in between his periods of military duty, and 
was also examined during one period of active duty.  
Tuberculosis was not noted on any of the examinations.  
Although a February 1950 fluoroscopic examination showed 
fibrocalcific spots on the hila of the right and left 
hemithorax, the Board notes that this finding was made more 
than three years after the veteran's discharge from service.  
Furthermore, the medical evidence of record does not indicate 
that the veteran was diagnosed with tuberculosis based on x-
ray evidence until the 1970's.  In fact, the Board notes that 
the claims file contains many pieces of correspondence from 
the veteran, which document his numerous health complaints.  
The Board notes that veteran did not suggest that he had 
contracted tuberculosis or that this disease was related to 
his period of service until the 1970's.  

The Board points out that the appellant suggests that her 
finding that the veteran had tuberculosis in service was 
based on the veteran's own reported history.  Additionally, 
although Dr. E. also indicated that the veteran had suffered 
from tuberculosis during service, the veteran's other medical 
records do not substantiate this claim, nor did Dr. E. 
provide any basis for her assertion.  In addition, as stated 
above, the Board points out that the veteran complained of 
other disabilities during service and immediately after 
service, including dysentery, beriberi, and malaria.  The 
record suggests that the veteran did not complain of a lung 
condition until 1950, and that the veteran was not 
definitively diagnosed with pulmonary tuberculosis until the 
1970.  As indicated above, the Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value. See Reonal, 
supra; Moreau, supra; Swann, supra.  

The Board notes that the appellant has also argued that the 
veteran actually contracted pulmonary tuberculosis during 
service, and that this disease had actually contributed to 
his death, but the veteran's treating hospital was ill 
equipped to make such a finding on the veteran's death 
certificate.  In this regard, the Board points out that the 
veteran was diagnosed with pulmonary tuberculosis several 
times during his hospital stay in October 1998.  Furthermore, 
the Board acknowledges that the VA examiner suggested that 
the veteran's tuberculosis caused him to be 
immunocompromised, resulting in pneumonia, sepsis, and 
eventual death.  Nevertheless, even if the veteran's 
tuberculosis led to his death, the evidence indicates that 
the veteran's pulmonary tuberculosis was not manifested in 
service, or within three years after the veteran's discharge 
from service.  As such, the preponderance of the evidence is 
against a finding of a relationship between the veteran's 
tuberculosis and his period of service on a direct basis or 
on a presumptive basis under 38 C.F.R. § 3.309(a). 

The appellant has also suggested that the veteran's in-
service incurrence of a tropical disease, specifically 
malaria, lead to his debilitation, resulting in his 
tuberculosis and eventual death.  In this regard, the Board 
does recognize that the veteran was diagnosed with malaria 
within a few months after his first period of duty, and that 
he had received treatment for amebiasis, both of which are 
tropical diseases subject to presumptive service connection 
under 3.309(b).  Nevertheless, there is no indication that 
either problem had any effect on the veteran's demise or that 
either resulted in his contracting tuberculosis.  

The appellant has also suggested that the diseases that the 
veteran had contracted during the period when he was a 
prisoner of war, in particular avitaminosis, beriberi, and 
dysentery, ultimately resulted in the development of 
tuberculosis, which in turn led to his death.  However, the 
Board first points out that although avitaminosis, beriberi 
(including beriberi heart disease), and chronic dysentery, 
are listed as presumptive diseases specific as to former 
prisoners of war under 38 C.F.R. § 3.309(c), there is no 
indication that dysentery played a role in the veteran's 
death, even casually.  Furthermore, other than the 
appellant's statements, which appear to be based on the 
veteran's own reported history, the contemporaneous medical 
evidence of record does not indicate that the veteran's 
beriberi and dysentery were otherwise related to his demise, 
or that they lead to tuberculosis.  Additionally, although 
ischemic heart disease was diagnosed subsequent to service, 
the record does not indicate that the veteran experienced 
localized edema during captivity, or that this condition was 
otherwise related to service.  In addition, the 
contemporaneous service and private medical records do not 
support the appellant's argument that the veteran was 
diagnosed with avitaminosis during service, that avitaminosis 
manifested to a degree of 10 percent or more after the 
veteran's discharge from service, or that avitaminosis 
resulted in tuberculosis.  See Reonal, supra; Moreau, supra; 
Swann, supra. 

Consequently, the evidence indicates that there is no causal 
link between the veteran's sepsis, cerebrovascular accident, 
thrombosis, aneurysm, cardiovascular disease, pneumonia, or 
pulmonary tuberculosis and his military service.  
Additionally, the evidence does not indicate that that the 
veteran's malaria, avitaminosis, beriberi, and dysentery, 
ultimately resulted in the development of tuberculosis or 
other disease process that lead to or contributed to his 
death.  38 C.F.R. §§  3.304, 3.307, 3.309.  Therefore, for 
the benefit to be granted, the evidence must show that the 
veteran's service-connected ankle disability contributed 
substantially or materially to his death, or, in other words, 
that it aided or lent assistance to the production of death.  

With regards to the claim that the veteran's death was 
affected by his service-connected residuals of a shell 
fragment wound of the right ankle, the Board notes that there 
is both evidence for and against a grant of service 
connection for cause of death on this basis.  On the one 
hand, the Board notes that the appellant and Dr. E. suggested 
that the veteran's service-connected right ankle disability 
caused him to become bedridden, resulting in an increased 
susceptibility to disease, including tuberculosis and 
pneumonia.  On the other hand, the VA examiner specifically 
opined that the veteran's service-connected right ankle 
disability was not so debilitating to impair the veteran's 
health to the extent that it would have rendered him 
materially less capable of resisting the effects of other 
diseases primarily causing his death.  Additionally, although 
Dr. C. indicated that the veteran's right ankle disability 
caused him to stay in bed most of the time, leading to an 
increased susceptibility for disease, Dr. C. also suggested 
that other intervening causes lead to the veteran's death.  

The Board finds the VA examiner's opinion to be of greater 
evidentiary value than the private opinions of record.  In 
this regard, as alluded to earlier, the appellant and Dr. E. 
provided conclusory statements regarding the veteran's 
disabilities, and did not provide thorough reasoning for 
their medical opinions.  Their findings appear to be based 
solely on the veteran's own reported history.  The Board 
notes that neither medical provider indicated that she had 
taken into account the medical evidence in the veteran's 
claims file.  Reonal, supra; Moreau, supra; Swann, supra.  
Additionally, although Dr. E. and the appellant indicated 
that the veteran's right ankle disability was of a 
debilitating nature, the evidence of record does not indicate 
that this condition affected a vital organ.  

On the other hand, the VA examiner indicated that she had 
specifically reviewed the veteran's entire claims file, 
taking into account the other medical opinions of record.  
The VA examiner did not indicate that the veteran's ankle 
disability had a material effect in causing his death.  
Additionally, the VA examiner provided well-reasoned and 
thorough bases for her medical opinions, and her finding that 
the residuals of the cerebrovascular accident and the effects 
of pulmonary tuberculosis and advancing age caused him to be 
immunocompromised, causing the pneumonia, subsequent sepsis, 
and death.  This is corroborated by Dr. C.'s indication that 
other intervening causes led to the veteran's death.  

Therefore, the Board finds that Dr. C.'s, and Dr. E.'s 
statements concerning a nexus in this matter is outweighed by 
the combined value of the medical evidence of record, as well 
as the VA examiner's well-reasoned opinion.  Based on the 
foregoing, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit-of-the-doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating appellants' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
appellant, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the appellant of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating actions 
of October 1999 and May 2002, the statement of the case 
issued in May 2002, and letters dated in March and June 2001, 
that informed her of the applicable laws and regulations.  
Specifically, these documents show that the RO notified the 
appellant of the development of her claim, the type of 
evidence needed to prove her claim, and of which evidence, if 
any, would be obtained by the appellant, and which evidence, 
if any, would be retrieved by VA.  38 U.S.C.A. § 5103(a) 
(West 2002).  These documents also show that VA has provided 
the appellant with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to the 
evidence.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and newly promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained.  Additionally, the Board finds that VA has 
attempted to obtain records from all sources identified by 
the appellant, including the veteran's post-service treatment 
records.  The appellant was specifically notified in June 
2001 of what treatment records should be associated with the 
claims file, and was specifically advised to provide to the 
RO her own treatment records pertinent to the veteran.  

Additionally, the RO obtained a medical opinion on the issue 
on appeal, which took into account the veteran's treatment 
records, as well as other medical opinions of record.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the questions 
of whether the veteran's sepsis, cerebrovascular accident, 
thrombosis, aneurysm, cardiovascular disease, pneumonia, 
pulmonary tuberculosis were related to service, and whether 
the veteran's malaria, avitaminosis, beriberi, and dysentery 
were incurred in service and ultimately resulted in the 
development of tuberculosis, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  66 Fed. Reg. 45630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4).  

Although the veteran was diagnosed with sepsis, 
cerebrovascular accident, thrombosis, aneurysm, 
cardiovascular disease, pneumonia, and tuberculosis, as 
indicated above, there is no indication, except by way of 
unsupported allegations, that these conditions were 
manifested in service or within the appropriate presumptive 
periods.  38 C.F.R. §§ 3.307, 3.309.  Additionally, although 
the veteran had been diagnosed with malaria, avitaminosis, 
beriberi, and dysentery, there is no indication, except by 
way of unsupported allegations, that these disabilities 
resulted in the development of tuberculosis, which in turn 
led to the veteran's death.  Consequently, given the standard 
of the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.

The appellant has not alleged that there is any outstanding 
pertinent evidence that would support her contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

